Citation Nr: 1107772	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus (DM), to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities, including as secondary to type II 
diabetes mellitus.

3.  Entitlement to service connection for psychiatric disability 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that the RO has characterized the Veteran's 
psychiatric claim as a claim for service connection for PTSD.  In 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of 
Appeals for Veterans Claims (Court) found that an appellant's 
claim for service connection for posttraumatic stress disorder 
(PTSD) should have been construed more broadly by VA as a claim 
for service connection for any mental disability.  The Court 
noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he was 
competent to describe his mental symptoms.  Id. at 4-5, citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that 
the evidence submitted in support of the claim showed that the 
appellant had been diagnosed with psychiatric disabilities other 
than PTSD and that these disabilities arose "from the same 
symptoms for which he was seeking benefits."  Id. at 9.  The 
Court held that, in construing a claim, the Board must consider 
any disability "that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of the claim."  
Id. at 5.  The Board has recharacterized the Veteran's 
psychiatric claim accordingly.


In October 2010 the Veteran testified at a travel Board hearing 
before the undersigned.  A transcript of this hearing is 
associated with the claims folders.  At the travel Board hearing, 
the Veteran submitted additional evidence that was not reviewed 
by the RO or the Appeals Management Center (AMC), in Washington, 
DC.  However, he waived RO/AMC consideration of the additional 
evidence, permitting the Board to consider such records in the 
first instance.  See 38 C.F.R. § 20.1304(c).  Hence, the 
additional evidence is being considered.

The issue of entitlement to service connection for psychiatric 
disability claimed as PTSD is addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.

2.  The Veteran was exposed to herbicides while serving on active 
duty.

3.  The Veteran subsequently developed DM.

4.  The Veteran's peripheral neuropathy of the upper extremities 
was caused by his DM.


CONCLUSIONS OF LAW

1.  It is presumed that the Veteran's DM was incurred as a result 
of his active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Peripheral neuropathy of the upper extremities is proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. § 3.102 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, the Board has determined that the evidence 
currently of record is sufficient to establish the Veteran's 
entitlement to service connection for DM and peripheral 
neuropathy of the upper extremities.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

I.  Legal Criteria

Service connection may be granted for disability resulting from  
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests DM to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of  service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
service and manifests DM, type II, to a compensable degree any 
time after such service, DM will be service connected even though 
there is no record of such diseases during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of the claims for secondary service 
connection, 38 C.F.R. § 3.310 was amended, effective October 10, 
2006.  The amendments to this section are not liberalizing.  
Therefore, the Board will apply the former version of the 
regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

II.  Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claims.

DM

The Veteran contends, in pertinent part, that service connection 
is warranted for his DM as it is related to his service in 
Vietnam.

In statements noted in a November 2005 VA outpatient treatment 
record, statements received by the RO in November 2005 and June 
2007, and statements made during his November 2008 DRO hearing 
and October 2010 travel Board hearing, the Veteran reported that 
while serving in the United States Air Force he was assigned to 
the 374th Squadron in Taiwan.  He further stated that he went on 
two missions to deliver supplies and pick up bodies in Vietnam in 
early 1973.  He stated that he had not been given official orders 
to go on these missions; rather, he volunteered to go on the 
missions.

A review of the Veteran's service personnel records shows that 
the Veteran served as an Aircraft Maintenance Repairman, assigned 
to the 374th Squadron at Ching Chuan Kang Air Base in Taiwan from 
January 1973 to November 1973.

The Veteran is competent to report his experiences.  Moreover, 
the Board finds the Veteran, and the lay statements, to be 
credible.  Therefore, the Board concedes that the Veteran was 
exposed to herbicides while serving on active duty in Vietnam.

A review of the medical records shows a current diagnosis of DM, 
type II.

In sum, the Board has conceded the Veteran's exposure to 
herbicides during his active service and the record confirms that 
the Veteran has been diagnosed with DM.  Accordingly, service 
connection is in order for DM.

Peripheral Neuropathy of the Upper Extremities

VA treatment records note that the Veteran was diagnosed with 
diabetic peripheral neuropathy in September 2007.  He was 
prescribed Gabapentin.  Subsequent treatment records note no 
cause other than DM for the Veteran's peripheral neuropathy.

The Veteran is now service connected for DM.  Given the above 
evidence, the Board finds that the Veteran's peripheral 
neuropathy is related to his service-connected DM.  Accordingly, 
the Board concludes that service connection for peripheral 
neuropathy of the upper extremities is warranted.


ORDER

Entitlement to service connection for DM is granted.

Entitlement to service connection for peripheral neuropathy of 
the upper extremities is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for psychiatric disability is decided.

As noted above, the Veteran testified during November 2008 and 
October 2010 hearings that while assigned to the 374th Squadron 
in Taiwan, he volunteered for two missions to deliver supplies 
and pick up bodies in Vietnam in early 1973.  He further 
testified his aircraft was attacked by small arms fire on one 
occasion.

Being shot at as described by the Veteran is regarded to be a 
traumatic experience.  The Board finds that the Veteran to be 
credible in his testimony and concedes the incident as a PTSD 
stressor.  

The Veteran's service treatment records (STRs) contain no mention 
of complaints, findings, or diagnosis of PTSD, but do note a 
November 1974 diagnosis of mixed personality disorder.  Post-
service VA outpatient treatment records note that the Veteran has 
been diagnosed with PTSD; however, he has not been afforded a VA 
psychiatric examination in conjunction with his claim.  The Board 
finds that the Veteran should be afforded a VA examination to 
determine whether he has PTSD due to any verified stressor of 
record, to include the Veteran's aircraft being attacked by small 
arms fire on one occasion.  Current mental health treatment 
records should be obtained before a decision is rendered in this 
case.

Additionally, the Veteran has indicated that he receives Social 
Security disability income from the Social Security 
Administration (SSA).  The record does not reflect that either 
the adjudicatory documents for the grant of those benefits or the 
treatment records procured by the SSA have been requested.  Thus, 
records from that agency should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should obtain from 
the SSA a copy of the Veteran's award of 
Social Security disability benefits and 
copies of the records upon which the award 
was based.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center and mental health treatment 
records.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence.

3.  Then, the Veteran should be afforded a 
VA examination by a psychiatrist or a 
psychologist in order to determine the 
nature and etiology of any currently 
present acquired psychiatric disorders.  
The claims files must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and a 
review of the claims files, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better probability 
that the Veteran has PTSD due the stressor 
of his aircraft being attacked by small 
arms fire on one occasion.  

The examiner should also determine if any 
other acquired psychiatric disorders have 
been present during the period of this 
claim.  If so, the examiner should provide 
an opinion for each such disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service or was caused or permanently 
worsened by his PTSD.

The supporting rationale for all opinions 
expressed must be provided.

4.  The RO or the AMC should also undertake 
any other indicated development.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the Veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


